DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendments
This communication is in response to the claims filed on 5 June 2020:
 	Claims 1-20 are pending.


Examiner’s Comments
Claims 1 and 3-10 comprise of formatting issues that need to be corrected. As seen in claims 1 and 3-10, the “steps” S1, S2, S3, A41, A42, A43, etc. recited in each claim should be removed. The formatting for claims 1 and 3-10 are suggested to be revised similar to claims 11-20.


Allowable Subject Matter
Claims 1-20 are allowed. The following is an examiner’s statement of reasons for allowance:

The instant invention is directed towards techniques for implementing logging on of hardware to windows system with version 10 or higher, including: obtaining, by a computer, a first data package according to a registration index corresponding to a device identification of a hardware device when monitoring insertion of the hardware device, encrypting first data package to obtain first encrypted result using first encryption key stored and sending the first encrypted result and the registration index to the hardware device for verifying. 

The closest prior art are as follows:

Yang et al. (U.S. PGPub. 2015/0350178) discloses techniques for a safe log-in system and method for allowing log-in of a user in association with a plurality of devices. The safe log-in  method for allowing a safe log-in of a communication device which accesses a web site includes, by an authentication data providing device, determining whether the authentication data providing device and the communication device are located at the same place; by the authentication data providing device, acquiring authentication-related data of the communication device when the authentication data providing device and the communication device are located at the same place as a result of the determination. However, unlike the instant invention, Yang does not disclose “decrypting, by the hardware device, the first encrypted result received to obtain a first decrypted result using a second encryption key stored, and verifying a second encryption value in the first decrypted result using a second configuration service frame key stored and corresponding to the registration index received, a third random number in the first decrypted result, a fourth random number in the first decrypted result, and a second session random number in the first decrypted result…generating, by the hardware device, a third encryption value and a fourth encryption value according to a second device key stored and corresponding to the registration index…”.

Mazzaferri et al. (U.S. PGPub. 2007/0174429) discloses techniques for providing access to a computing environment including the steps of receiving a request from a client system for an enumeration of available computing environments. Collected data regarding available computing environments are accessed. Accessed data are transmitted to a client system, the accessed data indicating to the client system each computing environment available to a user of the client system. A request is received from the client system to access one of the computing environments. A connection is established between the client system and a virtual machine hosting the requested computing environment. However, unlike the instant invention, Mazzaferri does not disclose “decrypting, by the hardware device, the first encrypted result received to obtain a first decrypted result using a second encryption key stored, and verifying a second encryption value in the first decrypted result using a second configuration service frame key stored and corresponding to the registration index received, a third random number in the first decrypted result, a fourth random number in the first decrypted result, and a second session random number in the 

The prior art references above, individually or in combination, do not disclose the claimed limitations. For at least these reasons, claims 1-20 are allowed.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODMAN ALEXANDER MAHMOUDI whose telephone number is (571)272-8747.  The examiner can normally be reached on M-F 11:00am – 7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Pwu can be reached on (571) 272-6798.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RODMAN ALEXANDER MAHMOUDI/Examiner, Art Unit 2433